COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Jonathan Beryl Harris; The Law Offices of J.B. Harris, P.A. and J.B.
                         Harris, P.A. v. Phillip T. Howard, and Howard & Associates,
                         Attorneys at Law, P.A.

Appellate case number:   01-19-00968-CV

Trial court case number: 2019-22971

Trial court:             127th District Court of Harris County

       Appellants’ motion for rehearing and reinstatement of this appeal is DENIED.
       It is so ORDERED.

Judge’s signature: ______/s/ Sarah B. Landau____
                                Acting for the Court

Panel consists of Justices Keyes, Kelly, and Landau

Date: ___October 13, 2020_____